Citation Nr: 1433071	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  11-00 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for a back disability claimed as secondary to a service-connected left knee disability. 

2.  Entitlement to service connection for a back disability claimed as secondary to a service-connected left knee disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 1968, and completed additional service in the Texas Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

By way of background, the Board notes that the Veteran's service connection claim for a back disability secondary to a left knee disability was originally denied in a November 2001 rating decision, and was subsequently denied in December 2003 and March 2005 rating decisions based on a lack of new and material evidence.  For each of these three prior rating decisions, the Veteran was notified of the outcome and did not file a notice of disagreement within one year, nor was any additional evidence pertinent to the claim received within one year of the decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  As a result, each of these rating decisions became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2013).  When new and material evidence is presented, the last decision that became final will be reopened, which in this case is the March 2005 rating decision.  

In March 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The issue of entitlement to service connection for a back disability claimed as secondary to a service-connected left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The March 2005 rating decision denied the claim of entitlement to service connection for a back disability secondary to a service-connected left knee disability; the Veteran was properly notified of the adverse outcome in a March 2005 letter and did not file a notice of disagreement to appeal the RO's decision.

2.  Evidence received since the March 2005 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim.  


CONCLUSIONS OF LAW

1.  The March 2005 rating decision denying service connection for a back disability secondary to a service-connected left knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  

2.  New and material evidence has been received to reopen the service connection claim for a back disability secondary to a service-connected left knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this decision, the Board reopens the claim for service connection for a back disability secondary to a service-connected left knee disability.  To the extent that the Veteran seeks to reopen his claim, that benefit is granted, and no other issue is adjudicated in this decision.  As such, no discussion of VA's duty to notify and assist is necessary.

Laws and Regulations

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court held in Shade v. Shinseki 24 Vet. App. 110 (2010).that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Analysis

The Veteran seeks service connection on a secondary basis for a back disability, which he asserts is caused by his service-connected left knee disability.  

The evidence previously considered at the time of the prior rating decisions included service records, Texas Army National Guard records, private treatment records and VA treatment records.  The original, November 2001 rating decision denied the Veteran's claim on the basis that the back disability was not shown to be caused by the left knee disability, as determined by an October 2001 VA examination.  The December 2003 and March 2005 rating decisions declined to reopen the Veteran's claim because no new and material evidence had been presented.   

Evidence pertaining to a back disability received since the last final (i.e. March 2005) rating decision includes February 2008 and December 2010 letters from the Veteran's private orthopedic spine surgeon, Dr. S.C. (opining that the Veteran's back condition was caused by his left knee disability), as well as related treatment records covering the period from 2005 to 2008, including a July 2006 private treatment note from Dr. S.C. that also contains a positive nexus opinion regarding secondary service connection.  

The letters and related treatment records from Dr. S.C. contain information not previously considered and relate to an unestablished fact necessary to prove the claim, namely, whether the third element of a secondary service connection claim (i.e. medical nexus evidence establishing a connection between the current disability and the service-connected disability) is met.  As such, the evidence is both new and material, and the Board finds that the reopening of the claim is warranted.  


ORDER

New and material evidence having been received, the claim for service connection for a back disability secondary to a service-connected left knee disability is reopened and, to this extent only, the appeal is granted.


REMAND

The Board finds that further development is needed before the Veteran's claim can be decided on the merits.  While the Veteran's private orthopedic spine surgeon, Dr. S.C., has opined that the Veteran's left knee disability caused his back disability, this opinion is based on an unsettled factual premise.  Specifically, in forming his opinion, Dr. S.C. relied on the Veteran's report of walking with an antalgic gait for the previous two and a half decades.  Dr. S.C. opined that those circumstances would cause increased stress on the lumbar spine discs, and likely resulted in the Veteran's current back condition.  However, the Board notes that during an October 2001 VA examination, the examiner observed that the Veteran's gait was stable and non-antalgic.  It was not until the Veteran's January 2007 VA examination that an antalgic gait was observed, and this examination report noted that the Veteran walked with a cane.  

Although VA afforded the Veteran examinations in October 2001 and January 2007, with related addendum opinion in April 2007, to address his claimed back disability, these medical opinions are insufficient to adjudicate the appeal.  In both cases, the examiner did not provide an explanation to support the conclusion that the Veteran's back disability was not caused by his left knee disability.  Also, neither opinion addressed whether the Veteran's back disability was aggravated by his service-connected left knee disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection).      

Further, in El-Amin v. Shinseki, 26 Vet. App. 136 (2013), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  Here, there is no medical opinion addressing whether the Veteran's back disability was aggravated by his service-connected left knee disability. 

Given the deficiencies in the prior October 2001 and April 2007 VA medical opinions described above, and given that the July 2006 private medical opinion relies on a factual premise that is contradicted by other evidence in the record, an additional VA medical examination and opinion is required for clarification and resolution of the prior conflicting medical opinions.  It is critical that the requested medical opinion be supported by a thorough explanation and discussion of the relevant facts and medical principles involved.   
 
On remand, the Veteran should also be provided an opportunity to submit any outstanding private treatment records, and his VA treatment records should also be updated. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.

2.  Provide the Veteran an opportunity to submit any outstanding, private medical records pertaining to his back disability or to authorize VA to obtain the records on his behalf.  Provide the Veteran with the appropriate authorization for release form(s), if needed.

3.  After the above development has been completed, schedule the Veteran for a VA orthopedic examination by an appropriate medical professional.  The claims file should be reviewed by the examiner in conjunction with the examination. 

The examiner should provide an opinion as to following:

a) Is it at least as likely as not that the Veteran's back disability was caused by his service-connected left knee disability?

b) Is it at least as likely as not that the Veteran's back disability was aggravated by his service-connected left knee disability? 

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability, as contrasted to a temporary worsening of symptoms.
		
When providing the requested medical opinions, the examiner should consider the following:

* An October 2001 VA examination report noted that the Veteran's gait was stable and non-antalgic. 

* A July 2006 letter from Dr. S.C. who opined that the Veteran's back condition was caused by his left knee disability, based in part on the Veteran's report of walking with an antalgic gait for the previous two and a half decades, which Dr. S.C. indicated would cause increased stress on the lumbar spine discs and likely resulted in the current back condition. 

* A January 2007 VA examination report noted that the Veteran displayed an antalgic gait and walked with a cane in either hand as needed to assist with ambulation. 

The examiner should provide an explanation for all opinions expressed, and should discuss the significance, if any, of the above facts on the formation of his or her medical opinions. 

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then, readjudicate the claim on the merits.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


